           Case 1:17-cr-00787-RJS Document 61 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                                                                      5/18/2020
          -v-
                                                           No. 17-cr-787-2 (RJS)
                                                                 ORDER
 ERIC BROADUS,

                             Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the government shall file a response by Wednesday,

May 20, 2020, setting forth its position on defendant’s motion for compassionate release from

custody (ECF No. 59).



SO ORDERED.

Dated:          May 1, 2020
                New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
